Citation Nr: 0937987	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1966 to July 1968.  Service in Vietnam is 
indicated in the evidence of record.  He died in February 
2004.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied the appellant's claim of entitlement 
to service-connected burial benefits.

Procedural history

As was noted above, the Veteran died in February 2004.  In 
March 2004, a funeral home filed a claim for VA burial 
benefits related to funeral and burial expenses in the amount 
of $2,757.  In April 2004, the claim was granted by the RO, 
in part, in the amount of $600, which is the amount allotted 
for a veteran whose death was not related to military 
service.  

In a subsequent filing with the RO, the appellant referenced 
the amount of $2,157, the remaining burial expense, and the 
RO interpreted the appellant's communication as a claim for 
service-connected burial benefits.  In September 2004, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death under 
38 U.S.C. § 1310.  In so doing, the RO denied the appellant's 
claim for service-connected burial benefits as well.  
The appellant perfected an appeal as to both issues.  

In a February 2009 rating decision, the Board determined that 
the appellant was the "surviving spouse" of the Veteran.  
The Board remanded both issues [the claim of entitlement to 
service connection for the cause of the Veteran's death under           
38 U.S.C. §1310 and the claim of entitlement to service-
connected burial benefits].  
In a June 2009 rating decision, the RO granted entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 
1318.  

The appellant's claim of entitlement to service-connected 
burial benefits was again denied in a June 2009 supplemental 
statement of the case (SSOC).  The claims folder has been 
returned to the Board for further appellate review.

Issues not on appeal

As noted above, the June 2009 rating decision granted 
entitlement to DIC under         38 U.S.C. § 1318.  In 
essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide 
separate and alternative methods of obtaining VA death 
benefits.  See, in general, Green v. Brown, 10 Vet. App. 111, 
114-5 (1997).  Accordingly, because the RO has granted DIC 
benefits under the provisions of 38 U.S.C. § 1318, the matter 
of the appellant's alternative claim of entitlement to 
service connection for the cause of the Veteran's death under 
§ 1310 is rendered moot. The issue on appeal entitlement to 
service-connected burial benefits, is not impacted by the 
grant of DIC benefits under § 1318. 


FINDINGS OF FACT

1.  The Veteran died in February 2004.  The Veteran's death 
certificate lists the cause of death as respiratory failure 
due to acute bronchitis with interstitial pneumonia as a 
consequence of chronic obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's death, service connection 
was in effect for the following: posttraumatic stress 
disorder (PTSD), evaluated 100 percent disabling; and right 
long thoracic nerve palsy, rated 30 percent disabling.  

3.  The competent medical evidence of record indicates that 
the Veteran's service-connected PTSD, nerve palsy, and/or his 
presumed exposure to herbicides in Vietnam were not related 
to his fatal COPD.  


CONCLUSION OF LAW

The appellant's legal entitlement to service-connected burial 
benefits is not established.  38 C.F.R. § 3.1600(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service-connected burial 
benefits.  The amount of $600 has already been awarded to the 
Veteran's funeral home in the form of non service-connected 
burial benefits, offsetting the appellant's total cost of 
$2,757.  The appellant claims entitlement to the remaining 
amount of $2,157, contending that the Veteran's death was 
service-connected.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, the Board remanded the appellant's claim for 
further evidentiary development in February 2009.  More 
specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to obtain a medical opinion to determine 
whether the Veteran's cause of death was due to the Veteran's 
service-connected disabilities or to his presumed exposure to 
Agent Orange.  The AOJ was then to readjudicate appellant's 
claim.

A medical opinion dated March 12, 2009 was obtained by the 
AOJ and was added to the  claims folder.  That opinion will 
be discussed below.  The AOJ readjudicated the appellant's 
claim in a June 2009 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The appellant was informed of the evidentiary requirements 
for service-connected burial benefits in a letter from the RO 
dated April 19, 2004, including evidence that "the veteran 
must have died as a result of a service connected 
disability."   

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced April 2004 letter, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised in the letter that VA 
would assist her with obtaining relevant records from any 
Federal agency, including records from the military, VA 
hospitals, or from the Social Security Administration (SSA).  
With respect to private treatment records, the April 2004 
letter informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the appellant was asked 
to complete this release so that VA could obtain private 
treatment records on her behalf.

The April 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The appellant was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the April 2004 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Board notes that the appellant was not 
provided specific notice as to elements (4) and (5), degree 
of disability and effective date.  However, because the 
appellant's claim is being denied, elements (4) and (5) are 
moot.

Alternatively, for reasons stated immediately below, the 
board finds that the VCAA is not applicable in any event.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

It appears that the notice and duty to assist provisions of 
the VCAA do not apply to Chapter 23, of Title 28, United 
States Code, pertaining to burial benefits.  This is because 
Chapter 23 of the United States Code contains its own notice 
and duty to assist provisions pertaining claimants who seek 
reimbursement for burial allowances.  In this regard, 38 
U.S.C. § 2304 provides that if a claimant's application is 
incomplete at the time it is originally submitted, VA shall 
notify the applicant of the evidence necessary to complete 
the application.  Cf. Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's medical treatment records, death 
certificate, and autopsy report have been associated with the 
claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, a VA medical opinion was obtained in March 
2009 as to whether the Veteran's cause of death was related 
to his military service.  The associated report reflects that 
the reviewer analyzed the Veteran's past medical history, his 
autopsy report, and death certificate, and rendered an 
appropriate opinion with supporting rationale consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA opinion is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has retained the services of a representative, and she 
declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service-connected burial benefits

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 
38 C.F.R. § 3.1600 (2008).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid pursuant to 38 C.F.R. § 3.1600(a).  Cases involving a 
non-service-connected death burial allowance are covered 
under 38 C.F.R.              § 3.1600(b).

Under 38 C.F.R. § 3.1601(a)(1), a claim for burial allowance 
may be executed by: (1) the funeral director, if the entire 
bill or any balance is unpaid; (2) the individual whose 
personal funds were used to pay burial, funeral, and 
transportation expenses; or (3) the executor or administrator 
of the estate of the veteran or the estate of the person who 
paid the expenses of the veteran's burial or provided such 
service.  If no executor or administrator has been appointed, 
then by some person acting for such estate who will make 
distribution of the burial allowance to the person or persons 
entitled under the laws governing the distribution of 
interstate estates in the State of the decedent's personal 
domicile.

Similarly, under 38 C.F.R. § 3.1601(a)(2), claims for the 
plot or interment allowance may be executed by (1) the 
funeral director, if he or she provided the plot or interment 
services, or advanced funds to pay for them, and if the 
entire bill for such or any balance thereof is unpaid; (2) 
the person(s) whose personal funds were used to defray the 
cost of the plot or interment allowance; (3) the person or 
entity from whom the plot was purchased or who provided 
interment service if the bill for such is unpaid in full or 
in part; or (4) the executor or administrator of the estate 
of the veteran or the estate of the person who bore the 
expense of the plot or interment expenses.

In the case of a deceased veteran who at the time of death 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation), the 
Secretary, in the Secretary's discretion, having due regard 
to the circumstances in each case, may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran 
and the expense of preparing the body and transporting it to 
the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).  In addition, if the eligible veteran was not 
buried in a national cemetery, an additional $300.00 is 
payable (for deaths after December 1, 2001, as in this case) 
for a plot allowance.   38 U.S.C.A. § 2303(b).

Additional burial benefits are paid only in the event that a 
veteran dies as a result of a service-connected disability.  
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R.                     
§ 3.1600(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

Factual background

The Veteran died in February 2004, 36 years after his 
separation from service, at the age of 56.  The Veteran's 
death certificate lists the cause of death as respiratory 
failure due to acute bronchitis with interstitial pneumonia 
as a consequence of chronic obstructive pulmonary disease 
(COPD).

At the time of the his death, the Veteran was receiving VA 
compensation for two service-connected disabilities: PTSD, 
rated 100 percent disabling; and thoracic nerve palsy, rated 
30 percent disabling.  

In April 2004, the RO granted burial benefits in the amount 
of $600 [$300 for nonservice-connected funeral costs, and 
$300 for cemetery/plot costs].  In conformity with the 
regulations, these burial benefits were paid directly to the 
funeral home that provided those services.  See 38 C.F.R. § 
3.1601.

The funeral home billed the appellant a total of $2,157, 
which was the remainder of the burial expenses after 
reimbursement from the VA.  The appellant seeks reimbursement 
from VA for those expenses, in essence contending that VA 
should pay all of the funeral expenses.  

Analysis

As noted above, a burial benefits award in excess of the $600 
already paid may be allowed only in the event that the 
Veteran died as a result of a service-connected disability.  
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a).    

At the time of his death in 2004, the Veteran was service 
connected for PTSD and for thoracic nerve palsy of the major 
extremity.  Moreover, because the record indicates that the 
veteran served in Vietnam, the veteran's exposure to 
herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  Thus, for service-connected burial 
benefits to be granted, it must be determined that the 
Veteran's cause of death was related to his service-connected 
disabilities, or from disabilities arising from his presumed 
exposure to Agent Orange in Vietnam.  
As is explained immediately below, the evidence of record 
demonstrates no such relationship in this case.

The Board notes that the fact that the appellant has been 
awarded DIC benefits under the provisions of 38 U.S.C. § 1318 
is irrelevant as to the question of whether the Veteran's 
cause of death was in fact related to his service-connected 
disabilities, or to his presumed exposure to Agent Orange.  
Although not dispositive of this appeal, the RO has denied 
entitlement to service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310.

The Veteran's service treatment records are absent any 
notation of any diagnosed respiratory disorder, or complaints 
of in-service breathing problems.  Further, because the 
Veteran's diagnosed cause of death [COPD] is not listed among 
the Agent Orange-related diseases enumerated in 38 C.F.R. § 
3.309(e), medical nexus may not be presumed as a matter of 
law.  However, notwithstanding the inapplicability of the 
Agent Orange regulations, the Board is obligated to fully 
consider the Veteran's claim.  See Combee, supra; see also 
Brock v. Brown, 10 Vet. App. 155 (1997) [holding that the 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange].

Crucially, there is no medical nexus evidence in the 
Veteran's claims file either attributing the Veteran's COPD 
to his service-connected PTSD or neurological disabilities, 
or to his presumed exposure to Agent Orange.  Rather, in 
March 2009, a VA Compensation and Pension examiner reviewed 
the Veteran's entire medical history and concluded that 
"[t]he veteran's fatal COPD is not related to the veteran's 
service-connected disabilities or to his presumed exposure to 
Agent Orange."  [Emphasis added by the Board.]  More 
specifically, the VA examiner pertinently explained that the 
"[m]edical literature does not support a putative contention 
that PTSD or Agent Orange might have a nexus relationship to 
COPD
. . . .  There is no creditable medical theory or belief that 
PTSD causes COPD."  

With respect to the Veteran's service-connected thoracic 
nerve disability, the VA examiner explained how the thoracic 
nerve aids the scapula muscle in "raising the shoulder in 
abduction of the arm."  The examiner further noted that the 
muscle is "not an accessory muscle for breathing," and that 
"[p]aralysis of the long thoracic nerve and serratus 
anterior muscle would not compromise breathing or be a 
contributing factor to respiratory failure."  

There is no medical evidence of record to the contrary.  The 
appellant has had ample opportunity to secure medical 
evidence in her favor and submit the same to VA.  She has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

To the extent the appellant and her representative argue that 
the Veteran's fatal COPD resulted from his PTSD, nerve 
disability, or presumed exposure to Agent Orange, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the appellant's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

In sum, for the reasons and bases expressed above the Board 
finds that the competent medical evidence of record does not 
demonstrate that the Veteran's cause of death was related to 
his military service.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service-
connected burial benefits.  Accordingly, the benefit sought 
on appeal is denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service-connected burial benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


